Citation Nr: 0426875	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  96-45 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to October 5, 1993 
for the grant of special monthly compensation at the 
intermediate rate between 38 U.S.C.A. § 1114(m) and (n) 
(West 2002) (formerly 38 U.S.C.A. § 314).

2.  Whether the rating decisions issued between August 1969 
to May 1995 were based upon clear and unmistakable error 
(CUE) in denying special monthly compensation in excess of 
the rate equal to that specified in 38 U.S.C.A. § 314(m) or 
38 U.S.C.A. § 1114(m).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1968.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 1995 and April 
1996 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The May 1995 rating 
decision increased the rate of special monthly compensation 
to the rate intermediate between 38 U.S.C.A. § 1114(m) and 
(n) effective October 5, 1993.  The veteran expressed 
disagreement with the effective date for the increase in the 
rate of special monthly compensation and argued that the 
rating decisions since 1969 contained CUE.  

In an April 1996 rating decision, the RO determined that the 
August 1969 rating decision did not contain CUE.    

In February 2000, the Board remanded this matter so that the 
RO could adjudicate the issue of whether the rating decisions 
issued between August 1969 and May 1995 were based on CUE in 
denying entitlement to special monthly compensation in excess 
of the rate equal to that specified in 38 U.S.C.A. § 314(m) 
(now 38 U.S.C.A. § 1114(m)).

In March 2001, the RO determined that there was no CUE in the 
rating decisions issued between August 1969 and May 1995.   

The issue of entitlement to an effective date prior to 
October 5, 1993 for the grant of special monthly compensation 
at the intermediate rate between 38 U.S.C.A. § 1114 
subsection (m) and subsection (n) is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.



FINDINGS OF FACT

1.  In an August 1969 rating decision, the RO determined that 
the veteran was entitled to special monthly compensation 
under 38 U.S.C.A. § 314(p) (West 1964) and 38 C.F.R. 
§ 3.350(f)(3) (1969) at the rate equal to that specified in 
38 U.S.C.A. § 314(m) (West 1964).  November 1969, and July 
1971 rating decisions confirmed this decision.  The veteran 
did not file an appeal.

2.  With respect to the August 1969, November 1969, and July 
1971 rating decisions, the facts known at the time were 
before the adjudicators and the law then in effect was 
correctly applied, and these rating decisions did not contain 
an undebatable error that was outcome determinative.  

3.  In a rating decisions dated in August 1984, the RO 
determined that the veteran was not entitled to special 
monthly compensation in excess of that provided under 
38 U.S.C.A. § 314(p) and 38 C.F.R. § 3.350(f)(3) at a rate 
equal to that specified in 38 U.S.C.A. § 314(m).  The veteran 
was notified of the determinations and he did not file an 
appeal.

4.  All of the contemporary evidence at the time of the 
August 1984 rating decision showed that service connected 
disability precluded natural motion of the left elbow and 
knee.

5.  There was no contemporaneous evidence at the time of 
December 1985, June 1986, January 1989, and June 1989, May 
1990, and June 1992 rating decisions that the veteran had 
natural motion of the left elbow or knee.  



CONCLUSIONS OF LAW

1.  There was no CUE in the August 1969, November 1969, and 
July 1971, RO decisions which established and confirmed 
entitlement to special monthly compensation at the rate equal 
to the rate specified in 38 U.S.C.A. § 314(m).  38 U.S.C.A. 
§§ 5109A , 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).

2.  The August 1984, rating decision was the product of a  
CUE in failing to award special monthly compensation at the 
rate intermediate between 38 U.S.C.A. § 314(m) and (n).  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 (a) 
(2003). 

3.  December 1985, June 1986, January 1989, June 1989, May 
1990, and June 1992 rating decisions were the product of  CUE 
to the extent that they denied entitlement to special monthly 
compensation at the rate intermediate between 38 U.S.C.A. 
38 U.S.C.A. § 314(m) and (n) or 38 U.S.C.A. § 1114(m) and 
(n).  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)), is not applicable to a claim for revision or 
reversal of a final decision on the basis of  CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc).  



Pertinent Criteria

CUE

RO decisions for which a timely notice of disagreement is not 
filed become final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).  Previous determinations which 
are final and binding will be accepted as correct in the 
absence of  CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2003).   

The Court of Appeals for Veterans Claims (Court) has defined 
CUE as "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).   CUEs 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  "To prove the 
existence of CUE as set forth in § 3.105(a), the claimant 
must show that an outcome-determinative error occurred, that 
is, an error that would manifestly change the outcome of a 
prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. 
Cir. 2000).   

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.   

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of  CUE.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of  CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  In 
addition, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of  CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to 
assist caused incomplete record but not incorrect record).  

When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003). 

Analysis

Whether the rating decisions dated in August 1969, November 
1969, and July 1971, were based upon CUE in awarding special 
monthly compensation at the rate equal to that specified in 
38 U.S.C.A. § 314(m).  

The service medical records show that the veteran was wounded 
by mortar fragments in June 1967 while serving in Vietnam.  
During hospitalization for treatment of these wounds in 
September 1967, it was reported that position sense was 
absent in the left foot, and that there was no useful 
function of the left hand.  He was able to abduct the arm and 
flex the elbow.  There was good left hip flexion and 
quadriceps function.  However, the left foot was described as 
paralyzed.

In September 1968, Walter Peters, M.D., reported that the 
veteran wore a brace on the left forearm, and below the left 
knee.

An April 1969 VA orthopedic examination reports notes that 
the veteran entered the examination room with a left limp.  
The veteran was wearing a left Klenzak type foot brace.  His 
left arm was held at the side and he was wearing a left cock 
up splint.  There was frequent spasmodic jerking of the left 
forearm.  The veteran undressed with some difficulty 
especially in the removal of the splints and clothing.  
Examination of the left upper extremity revealed spastic 
jerking of the left forearm.  Range of motion of the left 
shoulder was zero to 75 degrees.  Abduction was to 65 degrees 
and adduction was to 30 degrees.  External rotation was to 
zero degrees and internal rotation was to 30 degrees.  The 
veteran had a spastic left hand with the thumb and fingers 
held in flexion.  The reflexes of the left arm were 
hyperactive.  

Examination of the lower extremities revealed that the 
circumference the left thigh was two inches smaller than the 
right thigh and the circumference of the left calf was three 
quarters of an inch smaller than the right calf.  The left 
foot was held in 135 degrees of plantar flexion.  Active 
extension of the left knee was to 55 degrees.  The veteran as 
unable to demonstrate any active motion on the left foot.  
Neurological examination revealed that the Babinski test was 
positive on the left.  The left ankle and knee jerks were 
hyperactive.  There was sustained left ankle clonus.  The 
diagnosis was residuals of a shell fragment wound with 
multiple retained metallic foreign bodies, left foot drop, 
left wrist drop, and spasticity of the left forearm, wrist, 
hand, knee and ankle.  

On the initial VA examinations in April 1969, the veteran 
wore a splint on his left forearm and a metal brace below the 
left knee.  He walked with a pronounced left limp.  He 
complained of difficulty with locomotion and loss of use of 
the left hand and wrist and partial impairment of function of 
the left lower extremity due to his combat injuries.  

In his bare feet, without the braces, the veteran walked with 
a pronounced left spastic gait, swinging the leg around in an 
arc.  The left upper extremity remained immobile at the side 
whereas the veteran swung the right arm normally with 
locomotion.  There was fair strength in the left shoulder and 
elbow.  However, because of the marked spasticity in these 
joints and impaired coordination, the function was markedly 
impaired in the shoulder and elbow.  There was no active 
motion in the left wrist or hand.  A compete left wrist drop 
was present.  The veteran was unable to recognize small 
object placed in the left hand.  

The veteran flexed his left knee within normal limits; 
although this was carried out with severe difficulty and 
awkwardness due to the marked spasticity in the limb.  He 
succeeded in dorsi and plantar flexing the left foot also 
with great difficulty and concentration due to the spasticity 
and marked incoordination that existed.  There was some 
shortening of the Achilles due to the spasticity of the limb 
and any passive dorsiflexion of the left foot immediately 
precipitates marked clonic movement in the foot.  There was 
tactile pain and vibration sensation on the left side of the 
trunk and also involving the left upper and lower extremities 
compared to the opposite side.  Deep tendon reflexes in the 
upper and lower extremities bilaterally were hyperactive but 
were much more exaggerated in the left upper and lower 
extremities.  

There was a positive Hoffman's sign, Babinski sign, and ankle 
clonus on the left side only.  There was moderate atrophy of 
the left leg apparently associated with limited use.  The 
left calf measured 12 and 3/8 inches compared to 13 and 1/4 
inches on the right.  The veteran held the left foot and leg 
in the position of partial abduction when he stood.  

The examiner concluded that there was severe impairment of 
function involving the left upper extremity which 
corresponded with loss of use of that limb.  There was also 
rather marked impairment of function of the left lower 
extremity.  The diagnosis was chronic brain syndrome of the 
right parietal lobe secondary to the shrapnel wound with left 
hemiparesis and left hemihypesthesia.  

In the August 1969 rating decision, the service-connected 
disabilities were characterized as post operative residuals 
of a shell fragment wound with chronic brain syndrome and 
left hemiparesis and hammertoe which was assigned a 100 
percent evaluation from February 9, 1968 under Diagnostic 
Codes 8045 and 5111; skull loss which was assigned a 50 
percent evaluation from February 9, 1968 under Diagnostic 
Code 5296; left homonymus hemianopia, which was assigned a 30 
percent evaluation under Diagnostic Code 6080 from February 
9, 1968; and partial deafness which was assigned a zero 
percent evaluation under Diagnostic Code 6297 from February 
9, 1968.  

The RO also found in its August 1969 rating decision that the 
veteran had loss of use of the left upper extremity at a 
level preventing natural elbow action with loss of use of one 
lower extremity and additional disability independently 
ratable at 50 percent effective February 9, 1968.  The RO 
concluded that the veteran was entitled to special monthly 
compensation under 38 U.S.C.A. § 314(p) and VAR 1350(F)(3) 
(codified at 38 C.F.R. § 3.350(f)(3) (1969)), and payment at 
the rate provided in 38 U.S.C.A. § 314(m).  The effective 
date for the award of special monthly compensation was also 
February 9, 1968.

Under 38 U.S.C.A. § 314(p), the next higher rate, or an 
intermediate rate, of special monthly compensation may be 
paid where the veteran's disabilities exceed the requirements 
for the rate provided in any section of 38 U.S.C.A. § 314.  

Under 38 C.F.R. § 3.350(f)(3), in addition to the statutory 
rates payable under 38 U.S.C.A. §§ 314(l)-(n) and other parts 
of § 3.350, additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent  or more will afford entitlement to the next 
higher intermediate rate, or if already entitled to the 
intermediate rate, to the next higher statutory rate under  
38 U.S.C.A. § 314, but not above the (o) rate.

Under the law in effect at the time of the August 1969 rating 
decision, if a veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands, or both feet, or of one hand and one foot he 
is entitled to special monthly compensation at the rate equal 
to subsection (l).  38 U.S.C.A. § 314(l) (West 1964).  The 
special monthly compensation provided by 38 U.S.C. § 314(l) 
is payable for anatomical loss or loss of use of both hands, 
both feet, or one hand and one foot.  The criteria for loss 
and loss of use of an extremity contained in paragraph (a)(2) 
of 38 C.F.R. § 3.350 are applicable.  38 C.F.R. § 3.350(b) 
(1969).    

38 C.F.R. § 3.350(f)(1)(i) (1969) provides that anatomical 
loss or loss of use of one extremity with anatomical loss or 
loss of use of another extremity at a level or with 
complications preventing natural elbow or knee action with 
prosthesis in place will be entitled to special monthly 
compensation at the intermediate rate between 38 U.S.C. 
§ 314(1) and (m). 

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of two extremities at a level, or with complications, 
preventing natural elbow or knee action with prosthesis in 
place, or has suffered blindness in both eyes, rendering such 
veteran so helpless as to be in need of regular aid and 
attendance, he is entitled to special monthly compensation at 
the rate equal to subsection (m).  38 U.S.C. § 314(m) (West 
1964) (now 38 U.S.C.A. § 1114(m) (West 2002)).  The special 
monthly compensation provided by 38 U.S.C. § 314 (m) is 
payable for anatomical loss or loss of use of two extremities 
at  level or with complications preventing natural elbow or 
knee action with prosthesis in place; or for blindness in 
both eyes having only light perception; or for blindness in 
both eyes rendering him so helpless as to be in need of 
regular aid and attendance.  38 C.F.R. § 3.350(c) (1969).  

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss of two 
extremities so near the shoulder or hip as to prevent use of 
a prosthetic appliance or has suffered the anatomical loss of 
both eyes, he is entitled to special monthly compensation at 
the rate equal to subsection (n).  38 U.S.C. § 314(n) (West 
1964) (now 38 U.S.C.A. § 1114(n)); 38 C.F.R. § 3.350(d) 
(1969).  

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so.  If there 
is no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 C.F.R. § 3.350(c)(1) (1969). 

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of  use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a) (1969).  

The veteran argues that the August 1969 rating decision 
contained CUE because the medical evidence of record at the 
time of the decision clearly established that he had loss of 
use of his left upper extremity with complications preventing 
natural elbow action with a prosthesis in place, and loss of 
use of the left lower extremity with complications preventing 
natural knee action with a prosthesis in place.  

The veteran and his representative argue therefore, that the 
veteran met the criteria for special monthly compensation at 
the rate of 38 U.S.C.A. § 314(m) with additional disabilities 
rated at 50 percent or more for a combined evaluation of 
special monthly compensation at the intermediate rate between 
38 U.S.C.A. § 314(m) and (n) under the provisions of 
38 C.F.R. § 3.350(c)(iii) and 38 C.F.R. § 3.350 (f)(3) from 
February 9, 1968.   

The representative points out that the medical evidence of 
record at the time of the August 1969 rating decision shows 
that the veteran had range of motion of the left knee to 55 
degrees, which was less than half of normal range of motion.  
The representative also points out that the medical evidence 
at the time of the August 1969 rating decision shows that the 
left knee and ankle jerks were hyperactive which, according 
to the representative, represents total paralysis.  The 
representative asserts that the neurological examination 
showed that the veteran's left knee extended and flexed with 
severe difficulty and awkwardness due to marked spasticity in 
the limb.  The veteran and his representative also point out 
that the RO did not recognize that the veteran was provided a 
brace for the left lower extremity.  

Lastly, the representative argues that the RO should make an 
attempt to obtain all of the veteran's service medical 
records including all hospital records before determining 
whether there was CUE in the rating decisions issued since 
August 1969.  

The veteran did not appeal the August 1969 determination.  
Therefore, this decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  
Such final decisions may, however, be reversed or amended 
where evidence establishes that CUE existed.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

In determining whether prior final rating decisions are the 
product of CUE the question is not whether the Board would 
have reached the same conclusions, but whether those 
decisions contained an undebatable error that was outcome 
determinative.  

The veteran's argument turns on whether there was undebatable 
evidence of loss of natural knee action in the left lower 
extremity.  The Board must answer this question in the 
negative.  In this regard, the service medical records 
contained no reports of a loss of natural knee action.  The 
post-service medical evidence of record at the time of the 
August 1969 decision showed that the veteran's knee did not 
require a brace, inasmuch as he wore a brace below the knee.  

The VA examination showed that he retained significant, if 
not normal, motion in the left knee.  Thus, ankylosis was not 
shown.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  
There were also no reports of leg shortening.  On the VA 
examination, the legs were equal in length.  Therefore, it 
cannot be said that there were findings that would have 
dictated a finding of loss of natural knee function at the 
time of the August 1969 rating decision.

Given that there was evidence of natural left knee action, 
the RO had a basis for concluding, as it did in August 1969, 
that there was loss of use of the upper extremity with 
complications preventing natural elbow action with prosthesis 
in place with loss of use of the left lower extremity, but 
the veteran still had natural action of the left knee, and 
therefore, the proper rate of special monthly compensation 
was the rate intermediate between 38 U.S.C. § 314(l) and (m), 
with an increase to the rate of subsection (m) based upon 
additional single permanent disability or combinations of 
permanent disabilities independently ratable at 50 percent or 
more.  

The veteran's representative has asserted that the correct 
facts were not before the adjudicators at the time of the 
August 1969 rating decision because the RO failed to consider 
that the veteran wore a brace on his left lower extremity.  
The Board notes that the August 1969 rating decision 
specifically reported that the veteran wore a left Klenzak 
foot drop brace.  Therefore, this evidence was considered.  
Thus, the Board finds that the veteran's arguments, without 
more, do not show that the August 1969 rating decision 
contained CUE.    

The representative also argues that VA should obtain all of 
the veteran's service medical records before adjudicating 
whether there was CUE in the August 1969 rating decision.  In 
order to determine whether a rating decision contained CUE, a 
review of the law and evidence which was before the rating 
board "at that time" must be undertaken.  38 C.F.R. § 
3.104(a) (2003).  "A determination that there was ' CUE' must 
be based on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  Thus, VA is not 
required to additional service medical records before 
deciding the CUE claim.

A November 1969 decision confirmed the August 1969 decision.  
The only evidence added to the record after the August 
decision were the reports of VA hospitalization from January 
to August 1968.  These records do not contain any findings 
referable to loss of natural left knee or elbow motion.

The July 1971 rating decision also confirmed the August 1969 
decision.  The evidence added to the record consisted of the 
results of a VA examination conducted in June 1971.  The 
examination report showed that the veteran wore a splint in 
the right forearm and a brace below the knee.  He could 
slowly extend, albeit weakly, the left elbow and could flex 
it without reported weakness.  He could also slowly flex, 
though weakly the left knee, and could also extend that 
joint.

The evidence considered in the November 1969 and July 1971 
decisions did not contain any findings that the veteran had 
lost natural knee motion.  Thus, the RO's decisions to 
confirm its August 1969 decision were not the product of  
CUE.

For the above reasons, the Board finds that the rating 
decisions of August 1969, November 1969 and July 1971 were 
not the product of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

Whether the rating decision dated in August 1984 was based 
upon CUE in failing to award special monthly compensation in 
excess of the rate equal to that specified in 38 U.S.C. 
§ 314(m).  

The veteran did not appeal the August 1984 determination in 
which the RO determined that the veteran was entitled to 
special monthly compensation at the rate equal to 38 U.S.C. 
§ 314 subsection (m).  Therefore, this decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
Such final decisions may, however, be reversed or amended 
where evidence establishes that  CUE existed.  
38 C.F.R. § 3.105(a).  

At the time of the August 1984 rating decision, the 
provisions of 38 U.S.C.A. § 314 were the same as the 
provisions in effect at the time of the August 1969 rating 
decision.  However, some parts of 38 C.F.R. § 3.350 were 
revised.  

Under the law in effect at the time of the August 1984 rating 
decision, if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, he is entitled to 
special monthly compensation at the rate equal to subsection 
(l).  38 U.S.C.A. § 314(l) (West 1982) 

If the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both hands, or of both legs at a level, or with 
complications preventing natural knee action with prosthesis 
in place, or of one arm and one leg at levels, or with 
complications, preventing natural elbow and knee action with 
prosthesis in place, or has suffered blindness in both eyes 
having only light perception, or has suffered blindness in 
both eyes, rendering such veteran so helpless as to be in 
need of regular aid and attendance, he is entitled to special 
monthly compensation at the rate equal to subsection (m).  
38 U.S.C.A. § 314(m) (West 1982).

The provisions of 38 C.F.R. § 3.350(b) (1984) provide that 
the special monthly compensation provided by 38 U.S.C.A. 
§ 314(1) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  

Under 38 C.F.R. § 3.350(c) (1983) the special monthly 
compensation provided by 38 U.S.C.A. § 314(m) is payable for 
any of the following conditions:  anatomical loss or loss of 
use of both hands; anatomical loss or loss of use of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place; anatomical loss or loss 
of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place; blindness in both eyes having only light 
perception; blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and attendance.  
38 C.F.R. § 3.350(c) (1983).

In determining whether there is natural elbow or knee action 
with prosthesis in place, consideration will be based on 
whether use of the proper prosthetic appliance requires 
natural use of the joint, or whether necessary motion is 
otherwise controlled, so that the muscles affecting joint 
motion, if not already atrophied, will become so. If there is 
no movement in the joint, as in ankylosis or complete 
paralysis, use of prosthesis is not to be expected, and the 
determination will be as though there were one in place.  
38 C.F.R. § 3.350(c)(2) (1983). 

38 C.F.R. § 3.350(f) (1983) provides that an intermediate 
rate authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  Anatomical loss or loss of use of one 
foot with anatomical loss or loss of use of one leg at a 
level, or with complications preventing natural knee action 
with prosthesis in place, shall entitle to the rate between 
38 U.S.C. § 314(1) and (m).  38 C.F.R. § 3.350(f)(1)(i) 
(1983).  

Anatomical loss or loss of use of one foot with anatomical 
loss of one leg so near the hip as to prevent use of 
prosthetic appliance shall entitle to the rate under 
38 U.S.C. § 314(m).  38 C.F.R. § 3.350(f)(1)(ii) (1984). 

Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 38 
U.S.C.§ 314(1) and (m).  38 C.F.R. § 3.350(f)(1)(iii) (1983).  

Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one arm so near the shoulder as to 
prevent use of a prosthetic appliance shall entitle to the 
rate under 38 U.S.C. § 314(m).  38 C.F.R. § 3.350(f)(1)(iv) 
(1983).  

Anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place with anatomical loss of one leg so near the hip as 
to prevent use of a prosthetic appliance, shall entitle to 
the rate between 38 U.S.C. § 314(m) and (n)  38 C.F.R. 
§ 3.350(f)(1)(v) (1983).  

Anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place with anatomical loss or loss of use of one hand, 
shall entitle to the rate between 38 U.S.C.§  314(1) and (m).  
38 C.F.R. § 3.350 (f)(1)(vi) (1983).  

Anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis 
in place with anatomical loss of one arm so near the shoulder 
as to prevent use of a prosthetic appliance, shall entitle to 
the rate between 38 U.S.C.A. § 314 (m) and (n).  38 C.F.R. 
§ 3.350(f)(1)(vii) (1983).  

Anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance with anatomical loss or loss of use 
of one hand shall entitle to the rate under 38 U.S.C. 
§ 314(m).  38 C.F.R. § 3.350 (f)(1)(viii) (1983).  

Anatomical loss of one leg so near the hip as to prevent use 
of a prosthetic appliance with anatomical loss or loss of use 
of one arm at a level, or with complications, preventing 
natural elbow action with prosthesis in place, shall entitle 
to the rate between 38 U.S.C.A. § 314 (m) and (n).  38 C.F.R. 
§ 3.350(f)(1)(ix) (1983). 

Anatomical loss or loss of use of one hand with anatomical 
loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 38 
U.S.C. § 314(m) and (n).  38 C.F.R. § 3.350(f)(1)(x) (1983).  

Anatomical loss or loss of use of one hand with anatomical 
loss of one arm so near the shoulder as to prevent use of a 
prosthetic appliance shall entitle to the rate under 38 
U.S.C. § 314(n).  38 C.F.R. § 3.350(f)(1)(xi) (1983). 

Anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place with anatomical loss of one arm so near 
the shoulder as to prevent use of a prosthetic appliance, 
shall entitle to the rate between 38 U.S.C. § 314 (n) and 
(o).  38 C.F.R. § 3.350(f)(1)(xii) (1983).  

In addition to the statutory rates payable under 38 U.S.C. 
§ 314(1) through (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under 38 U.S.C. § 314, but not above the (o) 
rate.  In the application of this subparagraph the disability 
or disabilities independently ratable at 50 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. § 314 (l) through 
(n) or the intermediate rate provisions outlined above.  The 
graduated ratings for arrested tuberculosis will not be 
utilized in this connection, but the permanent residuals of 
tuberculosis may be utilized.  38 C.F.R. § 3.350(f)(3) 
(1983).  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 314(l) through (n) and the intermediate or next higher rate 
provisions outlined above additional single permanent 
disability independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
§ 314 or if already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event higher than 
the rate for (o).  In the application of this subparagraph 
the single permanent disability independently ratable at 100 
percent must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. § 314 (1) through 
(n) or the intermediate rate provisions outlined above.  
38 C.F.R. § 3.350(f)(4) (1983).  

Where the multiple loss or loss of use entitlement to a 
statutory or intermediate rate between 38 U.S.C. 314 (l) and 
(o) is caused by the same etiological disease or injury, that 
disease or injury may not serve as the basis for the 
independent 50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use.  38 C.F.R. § 3.350 
(f)(4)(i) (1984).  The graduated ratings for arrested 
tuberculosis will not be utilized in this connection, but the 
permanent residuals of tuberculosis may be utilized.  
38 C.F.R. § 3.350(f)(4)(ii) (1983).  

The Board has reviewed the evidence of record at the time of 
the August 1984 rating decision.  In addition to the evidence 
noted above, the following was added subsequent to the July 
1971 rating decision:

A June 1975 VA neurological examination report indicates that 
examination of the upper extremities revealed a left spastic 
upper limb.  The veteran was able to adduct to 75 degrees at 
the shoulder.  The left elbow was maintained in a flexed 
position and the veteran was able to slowly extend it almost 
fully.  The left wrist was totally paralyzed.  The fingers of 
the left hand were kept in a continuously flexed position 
into the palm and the veteran had a slight grip in the left 
hand.  There was relative hypalgesia of the entire left upper 
extremity.  Deep tendon reflexes were hyperactive with 
sustained clonus at the wrist on the left side.  

The veteran had a slight increase in tone in the left lower 
extremity with mild diffuse atrophy.  He had slight weakness 
in the extensor of the left knee and a marked weakness in the 
flexors of the left knee.  He also had a marked weakness in 
the extensors of the left foot and a moderate weakness in the 
flexors of the left foot with foot drop.  On sensory testing, 
the veteran had a relative hypalgesia of the entire left 
lower extremity with vibratory sense being intact but 
position sense was absent. Deep tendon reflexes were 
hyperactive with sustained ankle and patellar clonus on the 
left side.  

The impression was residuals of severe injury to the right 
brain with a chronic brain syndrome of mild degree and a 
spastic hemiparesis and left relative hypalgesia and a left 
quadranic hemiopia of an inferior type.  The examiner noted 
that in comparison to the June 1971 examination, there had 
been no demonstrable change neurologically.

A February 1978 VA examination report indicates that the 
veteran had difficulty walking due to left hemiparesis and 
foot drop.  It was noted that the veteran wore a short leg 
brace that was attached to his shoe and he wore a left arm 
brace.  Neurological examination revealed spastic gait on the 
left side; the veteran walked with a foot brace.  The left 
upper extremity had increased flexor tone.  The veteran had 
no functional use of the extremity.  The veteran had movement 
at the left shoulder, elbow, wrist and fingers and the 
movement was mostly flexor.  The impression was brain injury 
with left hemiparesis, homonymous, hemianopsia, and sensory 
loss.  

Other evidence of record at the time of the August 1984 
rating decision included an October 1975 statement from Dr. 
Howard Detwiler, M.D., reporting that the veteran had a left 
arm and leg paresis, and that he "gets about with 
difficulty."

Statements from private physicians dated in April 1984, 
contain no findings referable to the left upper or lower 
extremity.

The report of a June 1984 examination for VA relates that the 
veteran had a permanent ventricular shunt performed in 1978, 
performed for cephalgia and equilibrium difficulties with 
incidental marked success.  It was noted that the veteran had 
total left spastic hemiparesis.  The veteran had a full leg 
splint and a full arm splint.  

There was atrophy of both left upper limb and the left lower 
limb.  The physician indicated that the veteran should be 
considered for compensation relating to his long-leg splint 
for his spastic hemiplegia of the lower limb and upper limb.  

The evidence through February 1978 continued to show that the 
veteran wore a brace only below the knee, and retained the 
ability to move the knee.

The June 1984 examination report shows for the first time 
that the veteran wore a splint of the entire left leg and 
arm.  The examiner evidently concluded that the service 
connected disabilities required these splints, since he 
recommended that the veteran be considered for increased 
compensation based on their use.  The splint of the entire 
left leg would have the effect of holding the left knee 
immobile.  Under the then existing regulation, loss of 
natural knee motion existed where there was no motion of the 
joint.

There was no contemporary evidence to the contrary of the 
June 1984 findings.  Thus all of the evidence was to the 
effect that the veteran no longer retained natural knee 
motion.  Therefore, the August 1984 decision to confirm the 
current level of special monthly compensation, rather than 
increase it on the basis of a lack of natural knee motion was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

Whether the rating decisions dated in December 1985, June 
1986, January 1989, June 1989, May 1990, and June 1992 were 
based upon CUE in failing to award special monthly 
compensation at a rate in excess of 38 U.S.C.A. § 314(m).  

Since the Board has found that the August 1984 rating 
decision was the product of CUE in failing to award special 
monthly compensation at the rate between 38 U.S.C.A. 314(m) 
and (n), it follows that all subsequent rating decisions 
which failed to award that level of compensation were the 
product of the same CUE.  In this regard, there was no 
evidence at the time of these subsequent rating decisions 
that the veteran had regained natural knee or elbow motion on 
the left side.


ORDER

The claim of CUE in RO decisions dated in August 1969, 
November 1969, and July 1971 is denied. 

There was  CUE in the August 1984 rating decision that failed 
to award special monthly compensation at the intermediate 
rate between 38 U.S.C. § 314(m) and (n); and in the December 
1985, June 1986, January 1989, June 1989, May 1990, and June 
1992 rating decisions to the extent they denied entitlement 
to special monthly compensation at the intermediate rate 
between 38 U.S.C. § 314(m) and (n)


REMAND

The VCAA became law subsequent to the Board's February 2000 
remand.  The VCAA requires VA to advise a claimant of the 
evidence needed to substantiate the claim, of what evidence 
the claimant is responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA has also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The VCAA applies to an earlier effective date claim, and VA 
must advise the veteran that evidence of an earlier-filed 
claim can be presented.  See Huston v. Principi, 17 Vet. App. 
195 (2003); vacated on other grounds Calabrese v. Principi, 
98 Fed. Appx. 883, 2004 U.S. App. LEXIS 10427 (2004).  The 
veteran has not been provided this notice with regard to his 
claim for entitlement to an effective date prior to October 
5, 1993 for the grant of special monthly compensation at the 
intermediate rate between 38 U.S.C.A. § 1114(m) and (n).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
for entitlement to an effective date 
prior to October 5, 1993 for the grant of 
special monthly compensation at the 
intermediate rate between 38 U.S.C.A. 
§ 1114 (m) (n).  

2.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
an effective date prior to October 5, 
1993 for the grant of special monthly 
compensation at the intermediate rate 
between 38 U.S.C.A. § 1114 (m) and (n).  
If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on  
CUE. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on  CUE with the Board, or a claim 
to reopen at the local VA office.  None of these things is mutually 
exclusive - you can do all five things at the same time if you wish.  
However, if you file a Notice of Appeal with the Court and a motion with 
the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of  CUE? 
You can file a motion asking that the Board revise this decision if you 
believe that the decision is based on " CUE" (CUE).  Send this motion to 
the address above for the Director, Management and Administration, at the 
Board. You should be careful when preparing such a motion because it must 
meet specific requirements, and the Board will not review a final decision 
on this basis more than once. You should carefully review the Board's Rules 
of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



